Citation Nr: 0935071	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-29 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury of the left third finger.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran was scheduled for a Board hearing before a 
Veterans Law Judge at the RO in March 2007, but postponed the 
hearing.  He was also rescheduled for a hearing at the RO in 
October 2007, but failed to report for the hearing without 
explanation.  He has since made no request for another 
hearing.  Accordingly, the Board will proceed to a decision 
on this appeal as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2008) (failure to appear for a 
scheduled hearing treated as withdrawal of request).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An injury to the left third finger did not occur in 
service, and no current residual disability of the left third 
finger is etiologically related to service.

2.  The Veteran's COPD was not present in service, and is not 
etiologically related to service, to include exposure to 
asbestos.


CONCLUSIONS OF LAW

1.  A left third finger disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.6, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in November 2004 and March 2006.  
The November 2004 letter met the guidelines set forth at M21-
1, Part VI, 7.21 and in DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988), for development of the claim 
of service connection for a lung disorder due to asbestos 
exposure in service in that it requested that the Veteran 
provide detailed information about the alleged exposure.  

Although the March 2006 letter informing the Veteran of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought was received after the initial 
adjudication, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the Veteran's claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The Board also notes that treatment records, including 
pertinent VA and private medical records have been obtained 
to the extent possible.  The Veteran has directed attention 
to a letter he received which suggests that a portion of his 
service treatment records may have been destroyed as a result 
of a fire at the St. Louis, Missouri, facility of the 
National Personnel Records Center (NPRC) in 1973.  However, 
it appears that the Veteran's complete service treatment 
records have been obtained and the pertinent records have 
been summarized below.  

The Board also acknowledges that the Veteran was not afforded 
a VA examination in response to his claims, but has 
determined that no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claims.  In this regard, the Board notes 
that the report of the Veteran's separation examination and 
personnel records from service show no evidence of asbestos 
exposure, COPD, or an injury to the left third middle finger 
in service, and there is no indication in the post-service 
medical evidence that any of these conditions are 
etiologically related to service.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
of entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Left Middle Finger

The Veteran contends that service connection is warranted for 
the residuals of an injury of the left middle finger, as he 
believes this condition stemmed from an in-service injury.  
In particular, the Veteran alleges that this injury initially 
occurred in service in 1954,when he was aboard a Naval ship 
and fell out of his bunk while grasping the bunk's chain 
during a fire drill.  He claims that he then reported to the 
fire drill with his finger bleeding.  He has also indicated 
that his left third finger had to be amputated shortly after 
service as a result of the injury.

The Veteran's service treatment records indicate that in 
August 1953, he was treated for a minor burn of the hand.  In 
June 1953, the Veteran complained of a fast heart rate and 
"breaking out on his fingers."  It was later reported in 
April 1954 that the Veteran was involved in a fight and that 
he had a painful right third metacarpal.  The right first and 
third fingers were X-rayed at that time and the findings were 
essentially normal with no evidence of fracture.  In April 
1955, the Veteran was treated for an injury of the left 
forearm due to flying fragments of metal.  On the Veteran's 
May 1955 report of medical history, he did not report any 
abnormalities with regard to his left third finger.  Nor were 
there any abnormalities noted on the Veteran's May 1955 
service separation examination.  The service treatment 
records do not indicate a left third finger injury as 
described by the Veteran, or any injury to the third left 
finger in general or residuals thereof.

As for post service medical records, the Veteran has 
submitted a photograph evidencing that his left third finger 
had been amputated.  The Veteran claims that he had his left 
hand ring finger amputated at a hospital in Winston-Salem, 
North Carolina within a year of his discharge from service.  
A response from this hospital revealed that the medical 
records on file did not contain information pertaining to the 
Veteran's injury from the time shortly following his 
discharge from service.

VA outpatient treatment records and private records from Dr. 
R do not discuss the Veteran's amputated left third finger, 
nor do they relate this condition to an in-service injury.

The record also contains a statement from the Veteran's 
friend and neighbor, B. G., who indicated that he drove the 
Veteran to the City Hospital in Winston-Salem North Carolina 
for the Veteran's left ring finger amputation surgery.  He 
stated that while he did not witness the Veteran's injury, he 
visited the Veteran at Fort Eustis before he was discharged 
and the Veteran showed him the scars on his finger and 
reported to him that he was having less pain as time passed.  
B. G. also indicated that he watched the Veteran's finger 
"grow crooked" until the doctor advised him to have it 
removed.

Based on the foregoing evidence, the Board has determined 
that the Veteran is not entitled to service connection for 
the residuals of an injury to the left third finger.  The 
Veteran's service treatment records do not indicate that he 
injured his left third finger in service, nor was there any 
indication of a progressively deteriorating condition of the 
finger during service or shortly thereafter.  Moreover, there 
is no later post-service evidence discussing the Veteran's 
amputation and the etiology of the condition.

The Board has also considered the Veteran's statements, as 
well as his friend's statements describing an in-service 
injury that progressed to the point that it needed amputation 
less than a year after service.  However, the Board finds 
these statements to be not credible and unsupported by the 
evidence of record.  As noted above, the Veteran's service 
treatment records do not demonstrate an injury to the third 
left finger in service.  Moreover, the Veteran has not 
submitted any post-service medical or other supporting 
evidence demonstrating continuing symptomatology of an in-
service injury to the left third finger, or documenting the 
amputation and the reasons behind the amputation.  

Accordingly, the Board must conclude that service connection 
is not warranted for the Veteran's residuals of an injury to 
the left third finger.  In reaching this decision, the Board 
has determined that the benefit-of-the-doubt rule is not 
applicable to the claim because the preponderance of the 
evidence is against the claim.

COPD

The Veteran alleges that his current COPD is related to 
asbestos exposure in service.  He further contends that he 
was exposed to asbestos during his service, four months of 
which was spent primarily onboard a Naval ship as part of the 
"Pine Tree Team."  As part of this operation, he served as 
an operator on a landing craft machine.  He also reported 
that he "ran a boat" and was a coxswain.

The Board note that there is no record of any chronic 
respiratory disorder in service, and no abnormalities with 
respect to the lungs was noted on the Veteran's discharge 
examination.  Post-service medical records indicate that the 
Veteran has indeed been diagnosed with COPD.  Private records 
from Dr. R. indicate this diagnosis as early as November 
2001, and note symptoms such as shortness of breath, chest 
pain, upper respiratory congestion, dyspnea, and a mild 
cough.  VA outpatient treatment records from 2001 indicated 
that the Veteran had COPD and chronic bronchitis, and that he 
had smoked for nearly 30 years, but quit in 1982.  However, 
neither private nor VA medical records discuss the etiology 
of this condition.

With respect to asbestos exposure, there is no evidence of 
this beyond the Veteran's statements.  The VA adjudication 
manual M21-1, Part VI, 7.21 provides that, among the major 
occupations involving exposure to asbestos are mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
military equipment, etc.  The Veteran's DD 214 references 
four months of foreign and/or sea service, and indicates that 
he was qualified as a harbor craft crewman.  There is no 
indication from this record of participation among the major 
occupations listed above, nor has the Veteran specifically 
described the work or events that led to his exposure to 
asbestos.  Moreover, there is no medical evidence linking the 
Veteran's COPD to asbestos.  Service connection for COPD due 
to asbestos exposure, therefore, is not warranted.

Also, the Board has considered whether service connection may 
be granted on any other basis.  In this regard, the Board 
notes that service treatment records reflect no complaint or 
treatment related to COPD.  The medical evidence of record 
shows that the Veteran was diagnosed with COPD many years 
after his release from active duty.  In addition, there is no 
medical evidence of record linking the Veteran's COPD to 
service.

The Board has considered the Veteran's contention that his 
COPD is related to service, namely his claimed in-service 
exposure to asbestos.  However, as lay persons without the 
appropriate medical training and expertise, he is simply not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or the 
origins of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu, 2 Vet. App. at 
494); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").

In sum, the record before the Board includes no medical 
evidence suggesting the presence of chronic lung disease in 
service or until many years thereafter, and no competent 
evidence of a nexus between any of the Veteran's current COPD 
and his active service, to include any exposure to asbestos 
during service.  Accordingly, the Board must also conclude 
that the preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for residuals of an injury 
of the left middle finger is denied.

Entitlement to service connection for COPD, claimed as 
secondary to asbestos exposure, is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


